DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-23 are allowed in view of Applicant’s amendments/arguments filed on 02/28/2022.  Particularly, the prior art(s) of record fails to disclose or fairly suggest an apparatus/method comprising: … “receive, while another communication apparatus is reproducing a content stored in an external server, an instruction and information from the another communication apparatus, the instruction at least including a reproduction instruction for causing the communication apparatus to obtain the content from the external server and to reproduce the obtained content, and the information indicating a reproduction position of the content being reproduced by the another communication apparatus, wherein the instruction further includes another instruction in a case where a predetermined user setting has been set to the another communication apparatus, and the instruction does not include the another instruction in a case where the predetermined user setting has not been set to the another communication apparatus; perform a first control of reproducing of the content so that the reproducing of the content is started from a reproduction position at a subsequent time from the reproduction position indicated by the received information based on time taken for the reproduction preparation in a case where the another instruction is included in the received instruction, and perform a second control of the reproducing of the content so that the reproducing of the content is started from -2-Amendment for Application No.: 16/433908 Attorney Docket: 10193243US01 the reproduction position indicated by the received information without using the time taken for the reproduction preparation in a case where the another instruction is not included in the received instruction” as recited in combination with other features with respect to independent claim 1, 20, and 21; and an apparatus/system comprising: … “set a first setting based on a user operation; transmit, in a case where the first setting is set and where the first communication apparatus receives a predetermined operation while reproducing a content stored in a server, a first instruction and information to an external communication apparatus, the first instruction including reproduction instruction for causing the external communication apparatus to obtain the content from the server and to reproduce the obtained content and another instruction to reproduce the content based on a time taken for a reproduction preparation, and the information indicating a reproduction position of the content being reproduced by the first communication apparatus; and transmit, in a case where the first setting is not set and where the first communication apparatus receives the predetermined operation while reproducing the content stored in the server, a second instruction including the reproduction instruction but not including the another instruction to the external communication apparatus,” as recited in combination with other features with respect to independent claims 22 and 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0262801 to Park
US 2018/0152827 to Perez
US 2018/0095656 to Ingah
US 2015/0086174 to Abecassis
US 2009/0109813 to Nishikawa
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425